Citation Nr: 1216997	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-15 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from January 1995 to January 2000.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his substantive appeal, the Veteran requested a videoconference hearing with the Board.  He was scheduled for such a hearing in November 2011, but approximately a week before his scheduled hearing, his representative informed the RO that the Veteran had a new address in a foreign country, and indicated that the hearing would need to be rescheduled with the office of foreign address jurisdiction.

As such, the Veteran's claims file should be forwarded to office of foreign address jurisdiction, so that he may be scheduled for a Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Forward the Veteran's claims file to the office of foreign address jurisdiction, and schedule the Veteran for a Board videoconference hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


